Lipscomb, C. J.
This was an action brought, by Fitts against Sawyer, of trespass to try titles, and recover damages.
The plaintiff, in his declaration, claims the South half of the East half of the South-west quarter of Section fifteen; Township twenty-three, Range eleven, on the South-west side of Six-mile creek, in the' County of Bibb; and on tvhich there was a water grist-mill and a saw-mill, erected.
The manner in which the sections, in the public surveys, are sub-divided, by law, is known to be, first into equal quarters, or fourths, by lines; running to’ the cardinal points ;• and that these quarter sections are again subject to be divided, by a line,- running North and South, and designating the parts, as divided, as the East half and the West half of the quarter. The description of the land claimed, then, as the South half of one of these sub-divisiofis, renders it, as wc believe, sufficiently certain, as to the boundary and quantity.
*370On the plea of “ Not guilty,” the jury returned the following verdict — “We find, in favor of the plaintiff, one moiety of the mills, claimed in the declaration named; and assess Ms damages to the sum of two hundred and twenty-five dollars.” On which the following judgment was entered up- — ■“ It is, therefore considered by the Court, that the plaintiff recover of the defendant, one moiety of the said mills and land, according to the allegation in the said declaration mentioned.”
It is now assigned for error, that the judgment does not follow the verdict ; but, that it is for more than the jury found — in this, that the judgment is for both one moiety of the mills and land, and the verdict for no more than one moiety of the mills.
The authorities relied on, to sustain the judgment, and to show that great strictness is not required, will be found, on examination, to refer to defects and obscurities, in stating title, in the declaration, as to the quantity, or the description of the term, rendering it uncertain how much, or what term was recovered. In such cases much liberality is allowed, in support of the judgment, on the principle, that the plaintiff enters at his peril, and is a trespasser, if •the land he is put in possession of, is not his own. — - But none of these authorities, will support a departure, in the judgment, from a conformity to the verdict of the jury.
It is true, that merely inaccuracy, in the verbage of the verdict and judgment, can not be taken advantage of, if there is a substantial conformity in the judgment, verdict and declaration.
*371We believe, that the verdict, in this case, is not such an one, a;s to authorise any judgment to have been rendered on it, but that it should have been set aside, as void — it not responding to the declaration.
The judgment must be reversed, and the cause remanded.